STATEMENT OF ADDITIONAL INFORMATIONMarch 1, 2014, as revised or amended, April 1, 2014, May 1, 2014, July 1, 2014 and September 1, 2014This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com, or call 1-800-DREYFUS (inside the U.S. only).The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Appreciation Fund, Inc. DAF Investor Shares/DGAGX December 31st May 1st Class Y/DGYGX Dreyfus BASIC Money Market Fund, Inc. DBMMF DBAXX February 28th/29th July 1st Dreyfus Municipal Bond Opportunity Fund DMBOF Class A/PTEBX April 30th September 1st Class C/DMBCX Class Z/DMBZX Dreyfus New York AMT-Free Municipal Bond Fund DNYAFMBF Class A/PSNYX November 30th April 1st Class C/PNYCX Class I/DNYIX Class Y/DNYYX Dreyfus Premier Worldwide Growth Fund, Inc. DPWGF Dreyfus Worldwide Growth Fund DWGF Class A/PGROX October 31st March 1st Class C/PGRCX Class I/DPWRX Class Y/DPRIX Dreyfus State Municipal Bond Funds DSMBF Dreyfus Connecticut Fund DCTF Class A/PSCTX April 30th September 1st Class C/PMCCX Class I/DTCIX Class Y/DPMYX Class Z/DPMZX Dreyfus Massachusetts Fund DMAF Class A/PSMAX April 30th September 1st Class C/PCMAX Class Z/PMAZX Dreyfus Pennsylvania Fund DPAF Class A/PTPAX April 30th September 1st Class C/PPACX Class Z/DPENX GRP4-SAI-0914 Fund Abbreviation Share Class/Ticker Fiscal Year End Prospectus Date General California Municipal Money Market Fund GCMMMF Class A/GCAXX November 30th April 1st Class B/GENXX General Government Securities Money Market Funds, Inc. GGSMMFI General Government Securities Money Market Fund GGSMMF Class A/GGSXX November 30th April 1st Class B/GSBXX General Treasury Prime Money Market Fund GTPMMF Class A/GTAXX November 30th April 1st Class B/GTBXX General Money Market Fund, Inc. GMMF Class A/GMMXX November 30th April 1st Class B/GMBXX General Municipal Money Market Funds, Inc. GMMMFI November 30th April 1st General Municipal Money Market Fund GMMMF Class A/GTMXX November 30th April 1st Class B/GBMXX General New York Municipal Money Market Fund GNYMMMF Class A/GNMXX November 30th April 1st Class B/GNYXX *Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. TABLE OF CONTENTSPART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-4 Board Members' and Officers' Fund Share Ownership I-4 Board Members' Compensation I-5 OFFICERS I-7 CERTAIN PORTFOLIO MANAGER INFORMATION I-9 MANAGER'S AND SUB-ADVISERS' COMPENSATION I-10 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-11 OFFERING PRICE I-14 RATINGS OF MUNICIPAL BONDS I-15 RATINGS OF MUNICIPAL OBLIGATIONS I-15 SECURITIES OF REGULAR BROKERS OR DEALERS I-16 COMMISSIONS I-17 PORTFOLIO TURNOVER VARIATION I-18 SHARE OWNERSHIP I-18 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Dreyfus TeleTransfer Privilege II-1 Information Regarding the Offering of Share Classes II-1 HOW TO REDEEM SHARES II-3 Transaction Fees II-3 Checkwriting Privilege II-3 Wire Redemption Privilege II-3 Dreyfus TeleTransfer Privilege II-4 Redemption Through an Authorized Entity II-4 SHAREHOLDER SERVICES II-5 Fund Exchanges II-6 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-6 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-11 Funds other than Money Market Funds II-11 Money Market Funds II-19 INVESTMENT RESTRICTIONS II-22 Fundamental Policies II-22 Nonfundamental Policies II-27 Policies Related to Fund Names II-30 DIVIDENDS AND DISTRIBUTIONS II-30 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-30 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-31 SUB-ACCOUNTING FEES II-32 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-32 RISKS OF INVESTING IN STATE MUNICIPAL SECURITIES II-33 California II-33 General Information II-33 Economy II-33 Population II-33 State Indebtedness and Other Obligations II-34 General Obligation Bonds II-34 Commercial Paper Program II-34 Bank Arrangements II-34 Lease-Revenue Debt II-35 Non-Recourse Debt II-35 Build America Bonds II-35 Economic Recovery Bonds II-35 Tobacco Settlement Revenue Bonds II-36 Future Issuance Plans II-36 Cash Flow Borrowings and Management II-37 Ratings II-37 State Funds and Expenditures II-37 The Budget and Appropriations Process II-37 The State General Fund II-38 The Special Fund for Economic Uncertainties II-38 The Budget Stabilization Account II-38 Inter-Fund Borrowings II-38 State Expenditures II-38 State Appropriations Limit II-38 Pension Trusts II-39 Health and Human Services II-40 Health Care II-40 Unemployment Insurance II-41 Local Governments II-41 Trial Courts II-42 Proposition 98 II-42 Constraints on the Budget Process II-43 Tax Revenues II-45 Special Fund Revenues II-45 State Economy and Finances II-45 Fiscal Year 2013-14 Budget II-46 Proposed Fiscal Year 2014-15 Budget II-47 Litigation II-48 Action Challenging Cap and Trade Program Auctions II-48 Actions Challenging School Financing II-48 Actions Challenging Statutes Which Reformed California Redevelopment Law II-48 Action Regarding Furlough of State Employees II-49 Action Challenging Use of Mortgage Settlement Proceeds II-49 Tax Refund Cases II-49 Environmental Matters II-50 Escheated Property Claims II-51 Action Seeking Damages for Alleged Violations of Privacy Rights II-51 Action Regarding Special Education II-52 Actions Seeking Medi-Cal Reimbursements and Fees II-52 Prison Healthcare Reform II-53 Actions Regarding Proposed Sale of State-Owned Properties II-54 High-Speed Rail Litigation II-54 Actions Regarding State Mandates II-54 Connecticut II-54 General Information II-54 State Finances II-55 Fiscal Accountability Reports II-55 Consensus Revenue Estimates II-55 Budget Reserve Fund II-56 State General Fund II-56 Fiscal 2013 Operations II-56 Budget for Fiscal Years 2014 and 2015 II-56 Fiscal Year 2014 Operations II-57 Midterm Budget Updates II-57 State Indebtedness II-57 Direct General Obligation Debt II-58 Ratings II-58 Transportation Fund and Debt II-58 Other Special Revenue Funds and Debt II-59 Contingent Liability Debt II-59 Assistance to Municipalities II-60 School Construction Grant Commitments II-60 Other Contingent Liabilities II-60 Pension and Retirement Systems II-60 State Employees' Retirement Fund II-60 Teachers' Retirement Fund II-61 Social Security and Other Post-Employment Benefits II-61 Litigation II-61 Massachusetts II-63 General Information II-63 Commonwealth Finances II-64 Cash Flow II-64 Fiscal Year 2013 II-64 Fiscal Year 2014 II-64 Fiscal Year 2015 II-66 Commonwealth Revenues II-66 Federal and Other Non-Tax Revenues II-67 Commonwealth Expenditures II-68 Commonwealth Financial Support for Local Governments II-68 Medicaid II-68 Public Assistance II-70 Other Health and Human Services II-70 Commonwealth Pension Obligations II-70 Higher Education II-71 Capital Spending II-71 Massachusetts Bay Transportation Authority II-72 Commonwealth Indebtedness II-72 General Authority to Borrow II-72 General Obligation Debt II-72 Special Obligation Debt II-73 Litigation II-74 Programs and Services II-74 Medicaid Audits and Regulatory Reviews II-75 Environmental Matters II-76 Taxes and Other Revenues II-76 Other Litigation II-78 New York II-79 Economic Trends II-80 U.S. Economy II-80 State Economy II-80 The City of New York II-81 Other Localities II-81 Special Considerations II-81 State Finances II-82 Prior Fiscal Year Results II-82 Fiscal Year 2014-15 Enacted Budget Financial Plan II-84 Cash Position II-85 State Indebtedness II-85 General II-85 Limitations on State-Supported Debt II-85 State-Supported Debt II-86 Ratings II-86 Fiscal Year 2014-15 State Supported Borrowing Plan II-86 Pension and Retirement Systems II-87 Litigation II-88 General II-88 Real Property Claims II-88 Tobacco Master Settlement Agreement II-89 Arbitration Related to Tobacco Master Settlement Agreement II-89 West Valley Litigation II-90 Medicaid Nursing Home Rate Methodology II-91 Metropolitan Transportation Authority II-91 School Aid II-91 Sales Tax II-92 Insurance Department Assessments II-92 Pennsylvania II-92 General Information II-93 Description of Funds II-93 Revenues II-94 Expenditures II-95 Education II-95 Public Health and Human Services II-95 Transportation II-96 Financial Performance II-97 Fiscal Year 2012 Financial Results (Budgetary Basis) II-97 Fiscal Year 2013 Financial Results (Budgetary Basis) II-98 Fiscal Year 2014 Budget II-98 Fiscal Year 2015 Proposed Budget II-99 Motor License FundFiscal Years 2012-14 (Budgetary Basis) II-99 State Lottery FundFiscal Years 2012-14 (Budgetary Basis) II-100 Commonwealth Indebtedness II-100 Ratings II-102 Unemployment Compensation II-102 Pensions and Retirement Systems II-102 Litigation II-103 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Small Account Policies III-1 Purchase of Institutional Money Funds and Cash Management Funds (not applicable to Institutional Direct accounts) III-1 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Federal Funds III-2 Dreyfus TeleTransfer Privilege III-2 Reopening an Account III-3 Multi-Class Funds III-3 Converting Shares III-6 Taxpayer ID Number III-7 Frequent Purchases and Exchanges (non-money market funds only) III-7 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-7 Redemption Fee III-8 Contingent Deferred Sales ChargeMulti-Class Funds III-8 Class C III-8 Waiver of CDSC III-9 Redemption Through an Authorized Entity III-9 Checkwriting Privilege III-9 Wire Redemption Privilege III-10 Redemption through Compatible Automated Facilities III-10 Dreyfus TeleTransfer Privilege III-10 Reinvestment Privilege III-11 Share Certificates; Medallion Signature Guarantees III-11 Redemption Commitment III-11 Suspension of Redemptions III-11 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-12 Exchanges III-12 Fund Exchanges III-12 Dreyfus Auto-Exchange Privilege III-13 Dreyfus Automatic Asset Builder® III-14 Dreyfus Government Direct Deposit Privilege III-14 Dreyfus Payroll Savings Plan III-14 Dreyfus Dividend Options III-14 Dreyfus Dividend Sweep III-14 Dreyfus Dividend ACH III-14 Automatic Withdrawal Plan III-14 Letter of Intent¾Class A Shares III-15 Corporate Pension/Profit-Sharing and Retirement Plans III-16 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-16 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-16 All Funds other than Money Market Funds III-17 Equity Securities III-17 Common Stock III-17 Preferred Stock III-17 Convertible Securities III-18 Warrants III-18 IPOs III-19 Fixed-Income Securities III-19 U.S. Government Securities III-20 Corporate Debt Securities III-21 Ratings of Securities; Unrated Securities III-21 High Yield and Lower-Rated Securities III-21 Zero Coupon, Pay-In-Kind and Step-Up Securities III-23 Inflation-Indexed Securities III-23 Variable and Floating Rate Securities III-24 Loans III-25 Participation Interests and Assignments III-27 Mortgage-Related Securities III-28 Asset-Backed Securities III-32 Collateralized Debt Obligations III-33 Municipal Securities III-33 Taxable Investments (municipal or other tax-exempt funds only) III-38 Funding Agreements III-38 Real Estate Investment Trusts (REITs) III-38 Money Market Instruments III-39 Bank Obligations III-39 Repurchase Agreements III-39 Commercial Paper III-39 Foreign Securities III-39 Emerging Markets III-40 Brazil III-41 India III-42 Certain Asian Emerging Market Countries III-43 Investing in Russia and other Eastern European Countries III-44 Depositary Receipts and New York Shares III-44 Sovereign Debt Obligations III-45 Eurodollar and Yankee Dollar Investments III-46 Investment Companies III-46 Private Investment Funds III-47 Exchange-Traded Funds and Similar Exchange-Traded Products (ETFs) III-47 Exchange-Traded Notes III-47 Derivatives III-48 Futures Transactions III-50 Options III-51 Swap Transactions III-52 Contracts for Difference III-54 Credit Linked Securities III-54 Credit Derivatives III-55 Structured Securities and Hybrid Instruments III-55 Exchange-Linked Notes III-56 Participatory Notes III-56 Custodial Receipts III-56 Combined Transactions III-57 Future Developments III-57 Foreign Currency Transactions III-57 Commodities III-58 Short-Selling III-58 Lending Portfolio Securities III-59 Borrowing Money III-59 Borrowing Money for Leverage III-60 Reverse Repurchase Agreements III-60 Forward Commitments III-60 Forward Roll Transactions III-60 Illiquid Securities III-61 Illiquid Securities Generally III-61 Section 4(2) Paper and Rule 144A Securities III-61 Non-Diversified Status III-61 Investments in the Technology Sector III-62 Investments in the Real Estate Sector III-62 Investments in the Natural Resources Sector III-62 Money Market Funds III-63 Ratings of Securities III-63 Treasury Securities III-63 U.S. Government Securities III-63 Repurchase Agreements III-64 Bank Obligations III-64 Bank Securities III-65 Floating and Variable Rate Obligations III-65 Participation Interests III-66 Asset-Backed Securities III-66 Commercial Paper III-66 Investment Companies III-66 Foreign Securities III-66 Municipal Securities III-66 Derivative Products III-66 Stand-By Commitments III-67 Taxable Investments (municipal or other tax-exempt funds only) III-67 Illiquid Securities III-67 Borrowing Money III-67 Reverse Repurchase Agreements III-67 Forward Commitments III-67 Interfund Borrowing and Lending Program III-67 Lending Portfolio Securities III-68 RATING CATEGORIES III-68 S&P III-68 Long-Term Issue Credit Ratings III-68 Short-Term Issue Credit Ratings III-69 Municipal Short-Term Note Ratings Definitions III-70 Moody's III-70 Long-Term Obligation Ratings and Definitions III-70 Short-Term Ratings III-71 U.S. Municipal Short-Term Debt and Demand Obligation Ratings III-71 Fitch III-72 Corporate Finance Obligations  Long-Term Rating Scales III-72 Structured, Project & Public Finance Obligations  Long-Term Rating Scales III-73 Short-Term Ratings Assigned to Obligations in Corporate, Public and Structured Finance III-73 DBRS III-74 Long Term Obligations III-74 Commercial Paper and Short Term Debt III-74 ADDITIONAL INFORMATION ABOUT THE BOARD III-75 Boards' Oversight Role in Management III-75 Board Composition and Leadership Structure III-76 Additional Information About the Boards and Their Committees III-76 MANAGEMENT ARRANGEMENTS III-76 The Manager III-76 Sub-Advisers III-77 Portfolio Allocation Manager III-78 Portfolio Managers and Portfolio Manager Compensation III-78 Certain Conflicts of Interest with Other Accounts III-85 Code of Ethics III-86 Distributor III-86 Transfer and Dividend Disbursing Agent and Custodian III-87 Funds' Compliance Policies and Procedures III-87 DETERMINATION OF NAV III-87 Valuation of Portfolio Securities (funds other than money market funds) III-87 Valuation of Portfolio Securities (money market funds only) III-88 Calculation of NAV III-88 Expense Allocations III-89 NYSE and Transfer Agent Closings III-89 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-89 Funds Other Than Money Market Funds III-89 Money Market Funds III-90 TAXATION III-90 Taxation of the Funds III-91 Taxation of Fund Distributions (Funds Other Than Municipal or Other Tax-Exempt Funds) III-92 Sale, Exchange or Redemption of Shares III-94 PFICs III-94 Non-U.S. Taxes III-95 Foreign Currency Transactions III-95 Financial Products III-95 Payments with Respect to Securities Loans III-96 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities III-96 Inflation-Indexed Treasury Securities III-96 Certain Higher-Risk and High Yield Securities III-96 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-96 Investing in Mortgage Entities III-97 Tax-Exempt Shareholders III-98 Backup Withholding III-98 Foreign (Non-U.S.) Shareholders III-98 The Hiring Incentives to Restore Employment Act III-99 Possible Legislative Changes III-100 Other Tax Matters III-100 PORTFOLIO TRANSACTIONS III-100 Trading the Funds' Portfolio Securities III-100 Soft Dollars III-102 IPO Allocations III-103 Disclosure of Portfolio Holdings III-104 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-105 Proxy Voting By Dreyfus III-105 Summary of BNY Mellon's Proxy Voting Guidelines III-106 Proxy Voting by ISS III-113 Summary of the ISS Guidelines III-113 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-124 Massachusetts Business Trusts III-124 Fund Shares and Voting Rights III-124 GLOSSARY III-124 PART IBOARD INFORMATIONInformation About Each Board Member's Experience, Qualifications, Attributes or SkillsBoard members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166.All of the board members are Independent Board Members. NameYear of BirthPosition1 Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph
